Exhibit 10.1

LOGO [g909752img1.jpg]

Quanta Services, Inc.

Term Sheet

2020 Annual Incentive Plan – Corporate Employees

Participants

Employees will be selected to participate in the Plan at the discretion of the
CEO, provided that executive officers will be selected with the approval of the
Compensation Committee after consultation with the CEO.

Target Incentive

A target incentive amount, representing a specified percentage of annual base
salary, has been established for each participant in the Plan.

Performance Period

One year beginning on January 1, 2020 through December 31, 2020.

Company Performance Metrics and Weighting

Metrics and Weighting, which are determined by Compensation Committee annually,
are as follows for 2020:

 

  •  

EBITDA 60%

 

  •  

EBITDA Margin 20%

 

  •  

Safety 20%

The payout on each metric will be determined based on the level of achievement
as determined by the Compensation Committee relative to pre-established goals,
according to the following table:

 

Percent of Achievement

  

Payout Percentage

Less than Minimum Threshold

   0%

25%

   25%

50%

   50%

100%

   100%

150%

   150%

200%

   200%

Administration and Limitations

 

  •  

The salary in effect on December 31, 2020 will be used in the calculation.

 

  •  

When performance falls between the designated points in the table, the incentive
will be determined by interpolation.

 

  •  

Any incentive will be subject to (i) assessment of overall company performance
to ensure that payout of incentives will not jeopardize the financial stability
of the company, and (ii) discretion of Quanta management regarding individual
performance.

 

  •  

A participant must be employed by the company on the date incentive compensation
under the Plan is paid. Any participant not employed by the company on the
payment date



--------------------------------------------------------------------------------

 

forfeits any and all rights to such incentive compensation. It is the company’s
intention to pay incentive compensation earned under the plan in March following
the end of the calculation period.

 

  •  

A new participant added to this Plan during the Plan year will be pro-rated from
their date of hire unless otherwise determined by the CEO or, in the case of any
executive officer, the Compensation Committee.

Clawback Provision

Notwithstanding anything herein to the contrary, any and all incentive
compensation awarded or paid by the Company shall be subject to clawback,
forfeiture and repayment (i) to the extent necessary to comply with the
requirements of applicable law, the rules and regulations of the Securities and
Exchange Commission, applicable stock exchange listing standards, or the
Company’s clawback policy, as amended from time to time, or (ii) to the extent
deemed appropriate by the Board of Directors or any committee thereof, upon its
determination that the recipient has violated applicable restrictive covenants.

Incentive Payout

Any incentive earned under the Annual Incentive Plan is intended to be paid in
cash.

 

2



--------------------------------------------------------------------------------

LOGO [g909752img1.jpg]

Quanta Services, Inc.

Term Sheet

2020 Sr. Leadership Long-Term Incentive Plan

Participants

Employees will be selected to participate in the Plan with the approval of the
Compensation Committee after consultation with the CEO.

Target Incentive

A target incentive amount, representing a specified percentage of annual base
salary, has been established for each participant in the Plan.

Performance Period

Three years beginning on January 1, 2020 through December 31, 2022.

Company Performance Component

A specified percentage (namely, 70% with respect to the CEO, 60% with respect to
senior leadership personnel whose annual base salary rate is expected to exceed
$350,000 as of December 31, 2020 or works in an Operations position, and 50%
with respect to other senior leadership personnel) of a participant’s long-term
incentive target value will be awarded in performance stock units that, subject
to the terms of the applicable award agreement, cliff vest following the end of
the three-year performance period at the rate determined by the Committee based
on the achievement of company financial performance metrics.

Company Performance Metrics and Weighting

Metrics and Weighting, which are determined by Compensation Committee shortly
following commencement of the performance period, are as follows for 2020-2022:

 

  •  

ROIC with TSR Modifier 65%

 

  •  

Capital Efficiency 15%

 

  •  

Composite Driving Safety 10%

 

  •  

Sustainability: Idle Time Reduction 10%

The vesting rate or payout percentage on each metric will be determined
following conclusion of the three-year performance period based on the level of
achievement relative to pre-established goals as certified by the Compensation
Committee.

Individual Component

The remaining percentage (or 30% with respect to the CEO, 40% with respect to
senior leadership personnel whose annual base salary rate is expected to exceed
$350,000 as of December 31, 2020 or works in an Operations position, and 50%
with respect to other senior leadership personnel) of a participant’s long-term
incentive target value will be awarded in time-vested restricted stock units
that, subject to the terms of the applicable award agreement, vest ratably over
a three-year period following the date of grant.



--------------------------------------------------------------------------------

Administration and Limitations

 

  •  

Any incentive will be subject to (i) assessment of overall company performance
to ensure that payout of incentives will not jeopardize the financial stability
of the company and (ii) discretion of Quanta management regarding individual
performance, and (iii) approval by the Compensation Committee.

 

  •  

It is intended that incentives pursuant to the Long-Term Incentive Plan be
granted in equity-based awards, such as performance stock units and restricted
stock units described above, that may be settled solely in common stock.
However, with the approval of the Compensation Committee after consultation with
the CEO, incentives pursuant to this plan may be granted in (or substituted
with) equity-based awards that may be settled in cash.

 

  •  

Generally, a participant must be employed by the company on the date of vesting
to be eligible to receive the payout, and any participant not employed by the
company on the vesting date forfeits any and all rights to such payout. However,
the Compensation Committee, after consultation with the CEO, may determine to
permit a participant who leaves prior to the completion of the three-year
performance period to receive his or her payout, or some portion of it.

 

  •  

Awards to a new participant added to this Plan during the first nine months of
the performance period generally will be pro-rated from their date of hire
unless otherwise determined by the Compensation Committee.

Clawback Provision

Notwithstanding anything herein to the contrary, any and all incentive
compensation awarded or paid by the Company shall be subject to clawback,
forfeiture and repayment (i) to the extent necessary to comply with the
requirements of applicable law, the rules and regulations of the Securities and
Exchange Commission, applicable stock exchange listing standards, or the
Company’s clawback policy, as amended from time to time, or (ii) to the extent
deemed appropriate by the Board of Directors or any committee thereof, upon its
determination that the recipient has violated applicable restrictive covenants.

 

2



--------------------------------------------------------------------------------

LOGO [g909752img1.jpg]

Quanta Services, Inc.

Term Sheet

2020 Discretionary Plan – All Employees

Participants

Employees may be selected to receive an award pursuant to this Plan at the
discretion of the CEO, provided that any such award to an executive officer
shall be subject to Compensation Committee approval.

Awards

Awards may be made in cash, restricted stock units, or a combination thereof.

Administration and Limitations

 

  •  

A participant must be employed by the company on the date the award is paid. Any
participant not employed by the company on the payment date forfeits any and all
rights to such award. It is the company’s intention to pay the awards under the
plan in March.

Clawback Provision

Notwithstanding anything herein to the contrary, any and all incentive
compensation awarded or paid by the Company shall be subject to clawback,
forfeiture and repayment (i) to the extent necessary to comply with the
requirements of applicable law, the rules and regulations of the Securities and
Exchange Commission, applicable stock exchange listing standards, or the
Company’s clawback policy, as amended from time to time, or (ii) to the extent
deemed appropriate by the Board of Directors or any committee thereof, upon its
determination that the recipient has violated applicable restrictive covenants.